                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     (at Lexington)

  DORIS CRAWFORD,                                   )
                                                    )
            Plaintiff,                              )         Civil Action No. 5:17-CV-309-CHB
                                                    )
  v.                                                )
                                                    )                  JUDGMENT
  EASTERN KENTUCKY UNIVERSITY,                      )
                                                    )
            Defendant.                              )

                                        ***   ***       ***    ***
       In accordance with the Order of the Court, IT IS HEREBY ORDERED AND

ADJUDGED as follows:

       1.        Judgement is entered in favor of Defendant.

       2.        This is a FINAL and APPEALABLE ORDER, and the matter is STRICKEN

from the active docket of the Court.

             This the 20th day of February, 2019.




                                                -1-
